DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment entered 02/12/2021.

Status of Claims
3.	Claims 1 and 225-229 are pending in this application.

Allowable Subject Matter
4.	Claims 1 and 225-229 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method of media distribution comprising specific steps (especially underlined) by obtaining first media source data from a database of first media source data tagged to describe a plurality of qualities of the first media source, the first media source data being associated with a first channel; obtaining second media source data from a database of second media source data tagged to describe a plurality of qualities of the second media source, the second media source data being associated with a second channel; obtaining in real time from each active user viewer profile data for each active user; automatically generating, without human intervention, in real time for each active user a uniquely-concatenated stream of media by automatically assembling first and second media files using the first media source data, the second media source data and the user viewer profile data for each active user, the uniquely-concatenated stream of media being unique to each active user such that each active user receives the uniquely-concatenated generating a unique channel dedicated to the uniquely-concatenated stream of media from the first channel and the second channel; storing, in a cache memory, for each active user, the unique temporal order and channel-specific relationships of the uniquely-concatenated stream of media; playing out, from the cache memory, to each active user, on the unique channel, the uniquely-concatenated stream of media associated with each active user; and caching the first media source data form a first stream, and redeploying the first media source data to a different stream at a different time than an original time of the first media source data…” in Independent Claim 1 to be obvious. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426